      Case 2:20-cv-00544-JAM-DB Document 18 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON W. ASHBY,                                   No. 2:20-cv-0544 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    TOM BOSENKO, et al.,
15                       Defendants.
16

17   Plaintiff is a state inmate proceeding pro se with a civil rights action pursuant to 42 U.S.C. §

18   1983. Plaintiff claims his rights were violated when he was directed to clean a cell without being

19   provided adequate safety equipment. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On December 7, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has

24   not filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                        1
     Case 2:20-cv-00544-JAM-DB Document 18 Filed 01/28/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed December 7, 2020, are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     DATED: January 27, 2021                     /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
